DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 13, “exhibits” should be amended to “exhibit”.
Response to Arguments
Drawings
The drawing correction filed 6/10/2022 has been approved. Therefore, the drawing objection set forth in the Office Action of 3/5/2022 is withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s claim amendments filed 6/10/2022 overcome the rejection of claims 13, 17, 19 and 20, as set forth in the Office Action of 3/5/2022. Therefore, the rejections under 35 USC 112 are withdrawn.
Claim Rejections - 35 USC § 102/35 USC § 103
Applicant’s arguments, see the amendment and arguments, filed 6/10/2022, with respect to the rejection(s) of claim(s) 12-23 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asaka et al (USPN 6,580,497).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 16, 17,  23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asaka et al (USPN 6,580,497).
With respect to claim 12, Asaka et al (USPN 6,580,497) discloses: A LIDAR system for detecting surroundings [ taught by figure 22 ], comprising: a laser light source for emitting a laser light [ taught by single mode oscillated CW laser (51) ]; a receiving device for receiving the laser light reflected by the surroundings [ taught by photodetector (58) ]; and a control device for activating the laser light source, wherein the control device activates the laser light source to emit a continuous light beam and continually modulate the emitted light beam, so that the light beam includes a multitude of successive codes [ taught by the system of figure 22 operating the modulator (53), laser (51) and PRN code generating apparatus (56) ] wherein the codes are emitted in succession and repeatedly within the continuous light beam [ taught by figure 23; column 35, lines 18-34; figure 24 ].
Method claim 23 is anticipated by the operation of the elements of Asaka et al applied to claim 12 above.

Claims 13 and 24 are anticipated because the use of PN codes with different sequences, as shown by figure 24, confers a degree of minimal cross-correlation (claim 13) and orthogonality (claim 24).
With respect to claims 16 and 17, figure 18 using a 127 bit sequence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asaka et al (USPN 6,580,497) in view of Horvath et al (WO 2016091625 A1).
Claim 14 differs from Asaka et al by explicitly reciting, “…wherein the laser light source emits the laser light at least along a two-dimensional space, in order to carry out a scan movement of the laser light…”
Figure 1 of Horvath et al teaches that it was known before the time of filing of the present application to have used means (20) to scan a target volume in two dimensions.
It would have been obvious to have used 2D scanning in the device of Asaka et al, as shown by Horvath et al, when seeking to expand the range volume of intended targets.
With respect to claim 18 is noted that the optical modulator (53) of Asaka et al is disclosed as using a  pseudo-random PN code, thus rendering this claim obvious because Horvath et al teaches that pseudo-random codes include, as stated in page 4 of the translation, “…the decoder is arranged to decode the received transmitted light beam or the received light with the PN code or PRN code, in particular the MLS code, Gold Code or Barker code…”
With respect to claim 19, it is noted that the device of Asaka et al requires the use of a photodetector (58), thus rendering this claim obvious because Horvath et al teaches that photodiodes (28) were known before the time of filing of the present application to have been used for the function of photodetection.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asaka et al (USPN 6,580,497) in view of Horvath et al (WO 2016091625 A1), as applied to claim 19 above, and further in view of Petit (DE 102016011299 A1).
Regarding claim 20, the combination of Asaka et al (USPN 6,580,497) in view of Horvath et al (WO 2016091625 A1), as applied to claim 19 establishes that it was obvious to have used photodiodes as photodetectors.
Therefore, claim 20 would have been obvious because Page 8 of the translation of Petit states “... The laser scanner 101 also includes a detector 113 , For example, the detector 113 be implemented by a photodiode. For example, the detector 113 be implemented by a photodiode array and thus have a plurality of detector elements. For example, the detector 113 have one or more single photon avalanche diodes (SPAD)...”; thus establishing that an SPAD was known before the time of filing of the present application as a photodiode used in light detection.
Allowable Subject Matter
Claims 15, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645